 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   KENNETH ALAN SIERRA,                             No. 2:17-cv-2611 KJM AC P
12                      Plaintiff,
13          v.                                        ORDER
14   CDCR DIRECTOR, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a motion that requests to amend the

18   complaint by adding additional documentary evidence and additional pages to his declaration.

19   ECF No. 42. The first amended complaint was recently screened and dismissed with leave to

20   amend. ECF No. 41. The request to amend the complaint by supplementation will therefore be

21   denied. If plaintiff wishes to amend the complaint as permitted by the July 31, 2019 screening

22   order, he must file a comprehensive amended complaint that contains all the allegations he seeks

23   to make. Furthermore, it is not necessary for plaintiff to provide documentary evidence with his

24   complaint. Plaintiff should focus on explaining in his own words what each defendant did that he

25   believes violated his constitutional rights.

26   ////

27   ////

28   ////
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to amend by
 2   supplementing the complaint (ECF No. 42) is denied. If plaintiff wishes to amend the
 3   complaint, he may do so as provided in the July 31, 2019 screening order.
 4   DATED: August 1, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
